Citation Nr: 0206091	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  01-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) benefits in the 
calculated amount of $26,555.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and an adult nurse practitioner



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969; 
he died in August 1991.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 decision of the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO) Committee on 
Waivers and Compromises (the Committee), which denied waiver 
of recovery of an overpayment of DIC benefits in the 
calculated amount of $26,555.  In December 2001, the 
appellant testified at a Board hearing at the RO.  

It is noted that the overpayment at issue in this case was 
created after the RO retroactively terminated the appellant's 
DIC benefits, effective in September 1997, based on the 
discovery that she had remarried and had failed to report her 
marriage to VA at that time.  In its January 2001 
notification letter, the Committee provided an accounting to 
the appellant, explaining its calculations in arriving at the 
$26,555 debt.  The Board has reviewed the RO calculations and 
is satisfied that the debt at issue in this case was properly 
created.  

As the appellant has not questioned the validity of the debt 
at issue here, and because the Board is satisfied that the 
debt was properly created, the question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
see also Narron v. West, 13 Vet. App. 223 (1999). 


FINDINGS OF FACT

1.  The appellant was awarded DIC benefits as the surviving 
spouse of the veteran; at the time of the award in December 
1991, and on at least one other occasion thereafter, the 
appellant was provided with clear notice that her DIC 
benefits would be terminated upon her remarriage, that she 
was required to report any change in her marital status to 
VA, and that failure to do so immediately could result in the 
creation of an overpayment which was subject to repayment.  

2.  The appellant remarried in September 1997, and did not 
report her marriage to VA until March 2000.  

3.  The RO has calculated that the appellant was paid $26,555 
in DIC benefits from September 1997 to April 2000, to which 
she had no legal entitlement.  

4.  The overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  

5.  The appellant was neglectful and at fault in large 
measure in the creation of this debt, and failure to recover 
the overpaid benefits would result in unfair gain to her; 
these elements far outweigh any other considerations with 
regard to equity and good conscience.  


CONCLUSION OF LAW

Recovery of an overpayment of DIC benefits in the amount of 
$26,555 would not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas  v. Derwinski, 1 Vet. App. 
308 (1991).  

In this case, the Board finds that VA's duties to the 
appellant under VCAA have been fulfilled.  First, VA has a 
duty to notify the appellant and her representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102, 5103 (West Supp. 2001).  The 
Board concludes that the discussions in the Committee's 
decision, letters from the RO, the Statements of the Case, 
and the discussion at the December 2001 Board hearing clearly 
and adequately informed the appellant and her representative 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  

Second, VA has a duty to make reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A.  Here, the appellant has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of this claim, which the 
RO has not yet attempted to obtain.  In that regard, the 
Board observes that after the December 2001 hearing, the 
Board agreed to hold the record in abeyance for fourteen days 
for the purpose of allowing the appellant's representative 
time to submit additional evidence or argument in support of 
the claim.  No additional material evidence or argument has 
been provided to date.

In sum, the Board concludes that the RO has complied with, or 
gone beyond, the mandates of VCAA and its implementing 
regulations.  Again, there is no indication that there now 
exists any additional evidence from any source that could 
substantiate the claim that the RO has not yet made an 
attempt to obtain.  Clearly, the RO has dealt with the merits 
of the claim and it did not base its determination on the 
concept of a well-grounded claim.  The RO has also provided 
the appellant with clear notice of the evidence considered 
and the types of evidence she needed to submit to support her 
claim.  Thus, the Board finds that it is not prejudicial to 
the appellant to proceed to adjudicate the claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

I.  Factual Background

The evidence of record shows that in August 1991, the veteran 
died from complications of non-Hodgkin's lymphoma.  In 
October 1991, the appellant submitted application for DIC 
benefits based on a claim of service connection for the cause 
of the veteran's death.  

By December 1991 letter, the RO notified the appellant that 
her claim for DIC benefits had been granted, effective August 
1, 1991.  The notification letter indicates that the 
enclosures accompanying that notice included VA Form 21-8765, 
which the appellant was instructed to read as it "contains 
important information about rights to receive this benefit."  
There is no indication of record that the notification letter 
was returned by postal authorities as undeliverable.

An example copy of the 1989 version of VA Form 21-8765 has 
been associated with the claims folder.  That form advises 
that DIC payments will be discontinued upon remarriage and 
that the surviving spouse is responsible for reporting any 
change in marital status.  The form also advises that failure 
to notify VA immediately of any change in marital status 
would result in the creation of an overpayment of benefits 
that would be subject to recovery.  

Between December 1991 and January 1998, the appellant 
corresponded with VA regarding several unrelated matters, 
such as benefits for the veteran's children, an overpayment 
of DIC benefits, and an application for loan guaranty 
benefits.  In none of her correspondence did she indicate 
that she had remarried.  Likewise, she continued to use her 
married name (i.e., the veteran's name) in her correspondence 
with VA.  

Also during this time period, the RO mailed the appellant 
several pieces of correspondence, including a March 1993 
letter in which she was notified that her DIC award had been 
amended to reflect a legislative adjustment of benefits.  
Enclosed with the letter was another copy of VA Form 21-8765, 
which the appellant was again instructed to read as it 
"contains important information about rights to receive this 
benefit."  There is no indication of record that the 
notification letter was returned by postal authorities as 
undeliverable.  

By February 2000 letter, the RO advised the appellant that a 
surviving spouse's entitlement to DIC benefits ends with 
remarriage and that the surviving spouse was responsible for 
reporting any change in marital status.  She was asked to 
verify her current marital status for purposes of determining 
her continued entitlement to DIC benefits.  

The following month, the appellant responded that although 
she had remarried in September 1999, she still had bills to 
pay and had been assured by the veteran prior to his death 
that "I would always receive this."  In a March 2000 phone 
call, she claimed that she had been on anti-depressant 
medication for years and did not remember ever having read 
that her DIC payments would be terminated upon her 
remarriage.  

By April 2000 letter, the RO notified the appellant that her 
DIC benefits had been retroactively terminated, effective 
September 1, 1999, the first day of the month in which her 
remarriage occurred.  By separate April 2000 letter, she was 
advised that the amount of her indebtedness was $6,107.  

In May 2000, the appellant requested a waiver of recovery of 
the overpayment, stating that she had been traumatized by a 
series of events in her life, including the death of her 
husband in 1991, her son several years later, her mother-in-
law, a woman in 1998 whom she took care of for 19 years, and 
her priest, about which she had "yet to heal."  She also 
indicated that "a stalker" was in her life for 21/2 years, 
and "this was difficult," and that VA had the date of her 
remarriage wrong, and that she had actually remarried in 
September 1997.  As an aside, she mentioned that she had been 
written out of the will of the woman for whom she had spent 
19 years caring and she signed her correspondence using her 
new married name.  

Based on this information, the appellant's DIC was terminated 
retroactively to September 1997.  She was thereafter advised 
that the amount of her indebtedness to VA had accordingly 
increased to $26,555.  

In support of her request for waiver, the appellant submitted 
a Financial Status Report in May 2000 in which she indicated 
that she was unable to work due to her mental and emotional 
state.  She indicated that her spouse's monthly income was 
$2,831, with an unspecified $500 deduction, for a total 
monthly net income of $2,331.  She claimed that their monthly 
expenses were $2,977, including $850 monthly for food, $450 
for utilities, $250 for gasoline, $75 for a 
nutritionist/herbs, and $200 in monthly payments on 
installment debts, none of which was past due.  The appellant 
indicated that she had a monthly shortfall of $646 and was 
unable to pay anything towards her debt to VA.  

By January 2001 decision, the Committee denied a waiver of 
the $26,555 debt, finding, inter alia, that the appellant 
bore significant fault in the creation of the debt, would be 
unjustly enriched by a failure to collect the debt, and would 
not experience an undue financial hardship in repaying the 
debt, if she minimized her expenses.  

In January 2001, the appellant appealed the RO determination, 
claiming that she had not intentionally defrauded the 
government.  She indicated that she had been "in a bad 
place" since the death of her son almost two years after her 
husband and that her current marriage was "on shaky ground" 
in part due to financial pressures.  

In support of her appeal, the appellant submitted an amended 
Financial Status Report in January 2001 on which she 
indicated that her monthly net income was $2,331, which 
consisted of her spouse's salary.  She stated that her 
monthly expenses were $3,280, including $600 for food, $500 
for utilities, $100 for telephone, $300 for gasoline, $80 for 
nutritionist/herbs, and $456 in installment contracts and 
other debts, none of which was past due.  One of the 
installment debts listed by the appellant was a $20,000 debt, 
originated in September 2000, for home improvements.  

In her April 2001 substantive appeal, the appellant indicated 
that she could not recall ever having read an attachment 
advising her that her DIC benefits would terminate on her 
remarriage.  She indicated that even if she had read such an 
attachment, "I wouldn't have thought it applied to me 
because I was sure I'd 'always' be entitled to benefits."  

In a July 2001 letter, a VA nurse practitioner indicated that 
she had known the appellant since her 1987 marriage to the 
veteran.  (She indicated that she had been the nurse 
practitioner in charge of the veteran's care).  She indicated 
that since the veteran's death, the appellant had had a 
difficult time due to several situations, such as the death 
of her son by suicide, difficulties with a stalker, the 
"bogie man," and the deaths of her mother-in-law, a local 
priest, a woman for whom she had cared for many years, and 
her lap dog, [redacted].  Although the nurse practitioner had 
apparently never treated the appellant, she indicated her 
belief that the appellant was suffering from post-traumatic 
stress disorder.  She indicated that "[a]t the time of her 
marriage, I can assure you, she in no way was aware of the 
ramifications that marriage would bring, with regard to her 
VA benefits."  

Later in 2001, additional evidence was submitted in support 
of her claim for waiver, including photographs of her 
deceased mother-in-law, a priest, two dogs, and a November 
1993 criminal investigation report in which it was noted that 
the appellant had called police complaining of a stalker.  
Also submitted were letters from a "Rev. Practioner" (sic) 
and "Wholistic (sic) Chiropractic Physician" who in essence 
shared their belief that the appellant did not intentionally 
defraud the government.  Also submitted was the death 
certificate of her son, showing that he died in September 
1993.  

In December 2001, the appellant and the VA nurse practitioner 
testified at a Board hearing at the RO.  The appellant again 
recounted many difficult circumstances she asserted she 
endured following the veteran's death, such as the suicide of 
her son, being a single parent, etc.  She indicated that the 
veteran had advised her that she would always be taken care 
of by VA.  Therefore, she claimed that it did not occur to 
her that her DIC benefits would be terminated upon her 
remarriage.  The appellant indicated that although she did 
remember receiving notification letters from VA regarding her 
DIC benefits, but she did not really look at them or "take 
them out of the envelope."  The nurse practitioner testified 
that, after speaking with the appellant in May 2001, she 
believed that her ability to function was marginal.  At the 
hearing, the appellant's representative argued that, because 
an actual copy of VA Form 21-8765 was not attached to the 
copies of the notification letters mailed to the appellant 
and currently in the claims file, she should not be charged 
with knowledge of the contents of such form.  

II.  Analysis

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the appellant 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with her receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases; only if a claimant is free from all 
taint of fraud in connection with her claim for benefits may 
waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the appellant 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  To avoid any 
possibility of prejudice, the Board will not revisit that 
issue, and as such, tacitly concurs with the determination by 
the RO in this respect.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

As the Board has conceded that the appellant's actions did 
not represent fraud, misrepresentation or bad faith, the next 
issue to be addressed is whether the collection of the debt 
at issue in this case would be contrary to the principles of 
equity and good conscience.  

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2001).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(2001).  

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (2001).  In this case, the 
Board finds that the fault in the creation of the overpayment 
at issue lies solely with the appellant, as it was caused 
entirely by her failure to report her marriage to VA.  The 
record reveals that she was provided clear notification by VA 
that her DIC benefits would terminate upon her remarriage.  
She was also clearly advised of the importance of promptly 
reporting changes of her marital status to VA.  Despite this 
clear notification, the appellant neglected to report her 
September 1997 marriage to VA in a timely manner.  

The Board has considered the appellant's arguments that she 
is not at fault in the creation of the debt at issue in this 
case because she did not intentionally fail to report her 
marriage to VA.  She has provided much evidence and testimony 
regarding numerous tragic circumstances in her life following 
the death of the veteran, as well as statements from several 
individuals who have indicated that they did not believe that 
the appellant intentionally defrauded the government.  

It is beyond argument that the appellant has encountered 
difficult circumstances during her lifetime.  These 
assertions notwithstanding, however, "fault of the debtor," 
in this context is defined as "[w]here actions of the debtor 
contribute to creation of the debt."  Id.  In this case, the 
appellant's failure to report her remarriage to VA in timely 
fashion, whether intentional or otherwise, very obviously 
caused the overpayment at issue in this case.  

Here, it is noted that the appellant's representative has 
argued that the appellant should not be charged with 
knowledge of the contents of VA Form 21-8765 because an 
actual copy of such form is not attached to the copies of the 
notification letters mailed to the appellant in the claims 
folder.  Such is argument is considered a very weak and 
slender reed upon which to grant the relief requested.  

The official notification letters sent to the appellant very 
clearly indicated that the subject forms were enclosed when 
they were mailed to her and there is absolutely no probative 
evidence of record to indicate that those letters were 
returned as undeliverable by the postal authority, or that 
such forms were not enclosed.  In fact, the appellant has 
conceded that she received the letters, but that she may not 
have carefully read them, in fact she admitted at the recent 
hearing that, sometimes, she wouldn't take them (the 
notification documentation) out of the envelope.  Such action 
by the appellant seems to amount to an unreasonable lack of 
due care, perhaps even approaching utter neglect as to her 
responsibility in this matter.  

Nevertheless, as discussed at the December 2001 Board 
hearing, the law presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  See Jones v. West, 12 Vet. App. 98 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  In this regard, the Court 
has held that the statements of a claimant, standing alone, 
are not sufficient to rebut the presumption of regularity in 
RO operations.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995).  

In this case, the presumption of regularity stands for the 
proposition that, absent any evidence to the contrary, the VA 
Form 21-8765 was enclosed in the notification letters mailed 
to the appellant and that she received such letters.  Thus, 
the Board must presume that the appellant was properly 
notified of the conditions affecting her right to payment of 
VA benefts, that her DIC benefits would terminate upon her 
remarriage to another, and that she was personally 
responsible for notifying VA of any such remarriage that 
might happen in the future.  

In sum, whether intentional or otherwise, the appellant's 
failure to report her remarriage to VA caused the overpayment 
at issue here.  Again, although she has claimed that she did 
not know of her responsibility to report her remarriage, she 
certainly should have known of it as she was provided with 
clear notification of her responsibilities in this matter.  
Her failure to comply with those responsibilities, out of 
neglect, or for whatever reason, resulted in the overpayment 
at issue here.  Thus, she is primarily at fault for creation 
of the indebtedness at issue here.  

The second element concerns a "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2001).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the appellant's failure to timely report her remarriage.  The 
Board finds that VA bears no fault in the creation of this 
debt; rather, VA took prompt action to terminate her DIC 
benefits after the discovery of her September 1997 marriage.  

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (2001).  The 
recent financial status reports completed by the appellant 
show that her monthly income exceeds her monthly expenses.  
It is also noted that she has several current installment 
debts.  The Board finds that her indebtedness to the 
Government should be afforded the same attention she provides 
her other creditors, particularly in light of the fact that 
she initiated a large home improvement loan in September 
2000, months after being notified of her indebtedness to VA.  

The Board also notes, as has the RO, that many of the 
appellant's claimed expenses appear to be exaggerated.  For 
example, the appellant has indicated that she spends between 
$600 and $850 monthly for food for her and her spouse.  She 
has indicated that she has no other dependents.  She has also 
reported spending between $450 and $600 for utilities and 
telephone.  Such expenses are clearly excessive and beyond 
the scope of what may be considered reasonable for a family 
of two.  

After carefully analyzing the appellant's financial status, 
including her current installment debts and the apparently 
inflated monthly expenses, it is the Board's opinion that 
repayment of the outstanding indebtedness would not deprive 
the appellant of the basic necessities of life.  

It is also noted that the fourth element concerns whether 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2001).  In this case, the DIC benefits paid to the appellant 
were intended to compensate her as the surviving spouse of 
the veteran.  When she remarried, her entitlement legally 
ended obviously, as she was no longer the veteran's surviving 
spouse, but she had become someone else's dependent at that 
point.  Therefore, there is no indication, nor has the 
appellant argued, that recovery of the overpayment would 
defeat the purpose for which the benefits were intended.  

The fifth element involves the matter of "unjust 
enrichment," i.e., the concept that failure to make 
restitution would result in unfair gain to the debtor.  38 
C.F.R. § 1.965(a)(5) (2001).  In this case, the appellant 
received substantial VA benefits beyond those to which she 
was entitled under the law.  Under the circumstances in this 
case, nonrecovery of such a windfall would clearly produce 
unjust enrichment and unfair gain to the appellant; such a 
situation cannot be justified here especially in connection 
with a VA program where currently there are many needy 
recipients (disabled veterans, widows and orphans) contending 
for limited VA resources.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2001).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that she did so.  

After carefully weighing all relevant factors set forth 
above, the Board finds that recovery of the overpayment of 
DIC benefits in the amount of $26,555 would not be against 
the principles of equity and good conscience.  For the 
reasons indicated above, the Board finds that the significant 
fault on the part of the appellant, as well as the unjust 
enrichment which would accrue from a waiver, overwhelmingly 
outweigh any element tending to support a waiver of recovery 
of the overpayment in this case.  As a matter of equity, her 
request for waiver of her debt must be denied.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.962, 1.963.  


ORDER

Waiver of recovery of an overpayment of DIC benefits in the 
calculated amount of $26,555 is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

